Case 2:19-cv-08580-JFW-MAA Document 62-4 Filed 05/24/21 Page 1 of 18 Page ID
                                 #:2860




                     EXHIBIT D
       TO THE REQUEST FOR JUDICIAL NOTICE
                 ISO PLAINTIFF’S
        OPPOSITION TO DEFENDANT'S MOTION
         FOR PARTIAL SUMMARY JUDGMENT




                                                              EXHIBIT D - Page 19
    Case
  Case    2:19-cv-08580-JFW-MAA
       5:20-cv-00118-JAK-SP      Document
                             Document 27-1 62-4
                                            FiledFiled 05/24/21
                                                 08/19/20   PagePage
                                                                 49 of266
                                                                        of 18  Page
                                                                            Page     ID
                                                                                 ID #:458
                                        #:2861



        1                                                                Superior Court of California
                                                                           County of Los Angeles
       2
                                                                               JUL 18 2019
       3
                                                                    SherrI R. Garter, ExecuSye Officer/Clerk
       4
                                                                             Stephanie Chung

       5

       6                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

       7                             FOR THE COUNTY OF LOS ANGELES

       8

       9    MICHAEL RYAN,individually and on behalf of        LASC Case No: BC624401
            those similarly situated,
       10                                                     COURT'S FINAL RULING AND ORDER
                                                              RE: DEFENDANT'S MOTION FOR
                                 Plaintiff,
       11                                                     SUMMARY JUDGMENT,OR,IN THE
                                                              ALTERNATIVE,SUMMARY
       12                                                     ADJUDICATION

       13
            JBS CARRIERS, INC., and DOES 1-50,
       14
            inclusive,
       15
                                 Defendant.
       16

       17                                        I. BACKGROUND

       18          On June 17, 2016, Plaintiff Michael Ryan filed this wage and hour class action against
       19
            Defendant JBS Carrier, Inc. On May 7,2018,the Court granted in part Plaintiffs motion for class
       20
            certification "on an opt-out basis, with respect to the California Minimum Wage Class, the
       21
            California Rest Break Class, the California Meal Break Class, and the derivative wage statement,
       22
            PAGA penalty, and waiting time penalty classes (to the extent these latter three classes are
       23
ro
CvO
       24   derivative ofthe California Minimum Wage Class, the California Rest Break Class, the Califomia
fv->
C2D
       25   Meal Break Class)." Dkt- May 7, 2018, Court's Ruling and Order Re: PI. Ryan's Mot. for Class

       26   Certification 44:4-9. Defendant now moves for summary judgment/adjudication of the certified
       27
            class claims and Plaintiff Ryan's individual business expense reimbursement claim.
       28
                                                       1
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                              CERTIFICATION                            EXHIBIT D - Page 20
   Case
 Case    2:19-cv-08580-JFW-MAA
      5:20-cv-00118-JAK-SP      Document
                            Document 27-1 62-4
                                           FiledFiled 05/24/21
                                                08/19/20   PagePage
                                                                50 of366
                                                                       of 18  Page
                                                                           Page     ID
                                                                                ID #:459
                                       #:2862



       1                                            II. DISCUSSION

      2
              A. Requests for Judicial Notice
      3
                  Defendant's Request for Judicial Notice Nos. 1-4 are GRANTED pursuant to Evidence
      4
           Code section 452(c) and (h).
      5
                  Plaintiffs' Requests for Judicial Notice Nos. 1,3-5,7 are GRANTED pursuant to Evidence
      6

      7    Code section 452(c) and (d). All other requests for judicial notice are DENIED.

      8           Defendant's Supplemental Requests for Judicial Notice of the minute order in Jesus
      9
           Zaragosa, Jr. v. Garda CL West Inc., BC691897(Super. Ct. of Cal., Cnty. of L.A., May 9, 2019)
      10
           is GRANTED pursuant to Evidence Code section 452(d).
      11
              B. Objections
      12
                  All parties' objections to any evidence cited—or relied on—by the Court below are
      13

      14
           OVERRULED.The Court declines to address all remaining objections pursuant to Code of Civil

      15   Procedure section 437c(q).

      16      C. Motion for Summary Judgment/Adjudication
      17
                  A party may move for summary judgment "if it is contended that the action has no merit
      18
           or that there is no defense to the action or proceeding." Civ. Proc. Code § 437c(a). A party may
      19
           also move for summary adjudication of a single cause of action, affirmative defense, claim for
      20
           damages, or issue of duty. Civ. Proc. Code § 437c(f)(l). A cause of action has no merit if:(1)one
      21

      22   or more elements of the cause of action cannot be separately established, even if that element is

      23   separately pleaded; or (2) a defendant establishes an affirmative defense to that cause of action
      24   Civ. Proc. Code § 437c(o); Union Bank v. Super. Ct., 31 Cal. App. 4th 573, 583 (1995).
      25
cjO               "[Fjrom commencement to conclusion, the party moving for summary judgment bears the
      26
           burden of persuasion that there is no triable issue of material fact and that he is entitled tojudgment
      27
           as a matter oflaw." Aguilar v. Atlantic Richfield Co., 25 Cal. 4th 826,850(2001). However,once
      28
                                                         2
               COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                               CERTIFICATION
                                                                                      EXHIBIT D - Page 21
    Case
  Case    2:19-cv-08580-JFW-MAA
       5:20-cv-00118-JAK-SP      Document
                             Document 27-1 62-4
                                            FiledFiled 05/24/21
                                                 08/19/20   PagePage
                                                                 51 of466
                                                                        of 18  Page
                                                                            Page     ID
                                                                                 ID #:460
                                        #:2863


        1   the defendant has shown that a cause of action has no merit, the burden of production shifts to the
        2
            plaintiff to show that a triable issue of material fact exists as to that cause of action. Id. at 850-53.
        3
            "Although he remains free to do so, the defendant need not himself conclusively negate any such
       4
            element." Id. at 853.
       5

       6
                   Until the defendant meets this evidentiary burden, the plaintiff has no burden to present

       7    evidence showing a triable issue of fact. Hawkins v. Wilton, 144 Cal. App. 4th 936, 940(2006)
       8    (citing Duckett v. Pistoresi Ambulance Service, Inc., 19 Cal. App. 4th 1525, 1533 (1993)).
       9
            However, if the plaintiff does not present sufficient evidence when required, then summary
       10
            judgment in favor of the defendant is appropriate. Aguilar, 25 Cal. 4th at 849. Nevertheless,"[a]
       11
            party opposing summary judgment may be able to demonstrate the existence of a triable issue of
       12
            material fact through the moving party's own evidence or witnesses." Fisher v. Gibson, 90 Cal.
       13

       14   App. 4th 275, 286(2001).

       15          1. Preemptive Effect of the December 21,2018, Order of the FMCSA.

       16          49 U.S.C. section 31141(a) prohibits a State from "enforc[ing] a State law or regulation on
       17
            commercial motor vehicle safety that the Secretary of Transportation decides under this section
       18
            may not be enforced."49 U.S.C. § 31141(a). When reviewing a State statute or regulation pursuant
       19
            to that authority, the Secretary must first determine whether the State law is more stringent than,
       20
            less stringent than, or has the same effect as a regulation promulgated under 49 U.S.C. § 31136.
       21

       22
            Id. at (c)(1). "If the Secretary decides a State law or regulation is additional to or more stringent

       23   than a regulation prescribed by the Secretary under section 31136 of this title ...,the State law or
rvj
1-^)
       24   regulation may be enforced unless the Secretary also decides that(A)the State law or regulation
<s>
       25
            has no safety benefit;(B)the State law or regulation is incompatible with the regulation prescribed
       26
            by the Secretary; or(C)enforcement of the State law or regulation would cause an unreasonable
       27
            burden on interstate commerce." Id. at (c)(4).
       28

                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                 CERTIFICATION
                                                                                         EXHIBIT D - Page 22
  Case
    Case
       5:20-cv-00118-JAK-SP
          2:19-cv-08580-JFW-MAA
                             Document
                                 Document
                                      27-1 62-4
                                            FiledFiled
                                                 08/19/20
                                                       05/24/21
                                                            PagePage
                                                                 52 of566
                                                                        of 18
                                                                            Page
                                                                               Page
                                                                                 ID #:461
                                                                                     ID
                                        #:2864


        1          On December 21, 2018, the Federal Motor Carrier Safety Administration ("FMCSA," or
       2
            "Agency")(Docket No. FMCSA-2018-0304) issued an order determining that California's Meal
       3
            and Rest Break rules, as-applied to property-carrying commercial motor vehicles, were preempted
       4
            by the FMCSA's 2011 hours of service regulations pursuant to 49 U.S.C. § 31141. See Watson
       5

            Decl.1[3,Ex.3;83 FR 67470.
       6

       7           The Court agrees with Defendant that this determination expressly preempts Plaintiffs'

       8    claims in this case. Def.'s Memo. Supp. Mot. for Summary J. ("Defs. Mot.") 19:6-20:2
       9
            Accordingly,the presumption against preemption does not apply here. See Puerto Rico v. Franklin
       10
            Cal Tax-free Trust, 136 S. Ct. 1938, 1946 (2016)("[B]ecause the statute 'contains an express
       11
            pre-emption clause,' we do not invoke any presumption against pre-emption but instead 'focus on
       12
            the plain wording of the clause, which necessarily contains the best evidence of Congress' pre
       13

       14
            emptive intent.'")(quoting Chamber of Commerce of United States ofAm. v. Whiting, 563 U.S.

       15   582, 594(2011).

       16          The FMCSA's express order is binding on this Court. See 49 U.S.C. § 31141(a). This is
       17
            true regardless of the motivations of Agency senior staff, see Pis'. Opp'n 6:14-26, this State's
       18
            opposition to the ruling, see id. at 6:27-7:12, or even if the order constitutes "the poorly reasoned
       19
            opinion of a captured agency," see Pis.' Sur-reply 1.6-1. The authority to review the validity o
       20
            the FMCSA's order rests not with this Court, but with the Ninth Circuit. See 49 U.S.C. § 31141(f)
       21

       22   (providing that a preemption decision under section 31141(c)is reviewable by a petition for review
.:jD

       23   "filed in the court of appeals of the United States for the District of Columbia Circuit or in the
r-J


       24   court of appeals ofthe United States for the circuit in which the [petitioning] person resides or has
ro
o
I—*
       25
<XJ
            its principal place of business");5 USCS § 703(providing that "agency action is subject to judicia
       26
            review in civil or criminal proceedings for judicial enforcement," unless a "prior, adequate, anc
       27
            exclusive opportunity for judicial review is provided by law"); Cal. Labor Commissioner v
       28
                                                          4
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                CERTIFICATION                         EXHIBIT D - Page 23
    Case
  Case    2:19-cv-08580-JFW-MAA
       5:20-cv-00118-JAK-SP      Document
                             Document 27-1 62-4
                                            FiledFiled 05/24/21
                                                 08/19/20   PagePage
                                                                 53 of666
                                                                        of 18  Page
                                                                            Page     ID
                                                                                 ID #:462
                                        #:2865


       1   FMCSA (9th Cir. Docket No. 19-70329)(accepting California's petition for review on February
       2
           6,2019; denying a motion to stay the FMCSA's preemption determination pending review on May
       3
           30, 2019; and setting a briefing schedule to be concluded by October 9, 2019). Thus, unless and
       4
           until the Ninth Circuit issues an order reversing, modifying, or otherwise limiting the effect of the
       5

           FMCSA's order, this Court is bound to follow the order with respect to claims going forward.
       6

       7          Plaintiffs' reliance on Dilts v. Pemke Logistics, LLC, 769 F,3d 637 (9th Cir. 2014), to

       8   support its contention that the Court is not bound by the Agency's order is unpersuasive. Although
       9
           the Ninth Circuit found the Department ofTransportation's interpretation in that case to be merely
      10
           persuasive and not controlling, id at 650. that case dealt only with the question of preemption of
      11
           California's Meal and Rest Break laws in the context of the Federal Aviation Administration
      12
           Authorization Act of 1994("FAAAA"), id. at 640. Thus,Dills does not stand for the proposition
      13

      14
           that the Court can disregard the preemption authority expressly delegated to the Secretary of

      15   Transportation pursuant to 49 U.S.C. § 31141.

      16           Contrary to Defendant's assertions, however, this Court is not persuaded that the order
      17
           preempts and precludes recovery on all claims that accrued between 2011 and December 21,2018.
      18
           All parties agree that—assuming the Agency's order is binding—it would prospectively bar
      19
           recovery for all meal and rest break claims that accrued prospectively (i.e. from December 21,
      20
           2018). Defendant notes that three trial courts that have decided this issue since the FMCSA's
      21

      22   determination are in accord with its position. These courts are;(1)The United States District Court

•»o
      23   for the Central District of California mAyalav. U.S. Xpress Enters.,2^\9 U.S. Dist. LEXIS 77089
rO

      24   (C.D. Cal. May 2, 2019);(2)another Los Angeles Superior Court courtroom in Zaragosa v. Garda
N_>

<25
      25
<jO        CL West, Inc., BC691897(May 30,2019); and(3)The United States District Court for the Eastern
      26
           District of California in Henry v. Cent. Freight Lines, Inc., 2019 U.S. Dist. LEXIS 99594 (E.D
      27
           Cal. June 13, 2019). For the reasons discussed below, this Court respectfully disagrees with those
      28
                                                       5
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                CERTIFICATION                         EXHIBIT D - Page 24
 Case 5:20-cv-00118-JAK-SP
   Case                     Document
         2:19-cv-08580-JFW-MAA       27-1 62-4
                                Document   FiledFiled
                                                08/19/20   PagePage
                                                      05/24/21  54 of766   Page
                                                                       of 18    ID #:463
                                                                              Page  ID
                                       #:2866


       1   decisions.

      2
                   First, the Court is unconvinced that it presently lacks authority orjurisdiction to adjudicate
      3
           Plaintiffs' claims that accrued prior to December 21, 2018. The Ayala Court, when ruling
      4
           otherwise, stated; "Plaintiffs action is not for reconsideration of a prior determination. Instead,
      5

      6
           Plaintiff asks the Court to enforce California Labor Code §§ 226.7 and 512. See FAC ^^1 22-26.

      7    The Court currently has no authority to enforce the regulations under which Plaintiff brings his

      8    first cause of action. Therefore, the issue of retroactive effect is irrelevant." 2019 U.S. Dist. LEXIS

      9
           77089 *7. First and foremost, the Court is unpersuaded by the district court's analysis because it
      10
           fails to account for the Agency's express concession that questions about retroactive effect are
      11
           reserved for court resolution in pending lawsuits, see FMCSA Opinion Letter Re Retroactivity,
      12
           March 22, 2019, at 2, n.2 ("Questions about the applicability of FMCSA preemption decisions to
      13

      14
           particular lawsuits will ultimately be determined by the courts presiding over those lawsuits, and

      15   litigants remain free to argue their own views on these issues.").

      16           Thus, this Court is similarly unpersuaded that determining the retroactive effect of the
      17
           FMCSA order would infringe on the Ninth Circuit's jurisdiction over the FMCSA order, which is
      18
           currently pending review before it. Section 31141(f) provides that any person "adversely affected
      19
           by the decision, grant, or denial may file a petition for judicial review," in the circuit court of
      20
           appeals, which "has jurisdiction to review the decision, grant, or denial and to grant appropriate
      21

      22   relief, including interim relief . . . ." 49 U.S.C. § 31141(f)(l)-(2). Although section 31141(f)
G?
      23   provides that "[a]judgment of a court under this subsection may be reviewed only by the Supreme
ro

      24   Court...," id at (f)(3), it also provides that "[l]he remedies provided for in this subsection are in
fO
cZ3
f—'   25
           addition to other remedies provided by law." Id. at (f)(4).
      26
                   The FMCSA's December 21, 2018, order, which is currently before—and under the
      27
           jurisdiction of—the Ninth Circuit Court of Appeals, contains no discussion or decision as to the
      28
                                                      6
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                CERTIFICATION
                                                                                       EXHIBIT D - Page 25
    Case
  Case    2:19-cv-08580-JFW-MAA
       5:20-cv-00118-JAK-SP      Document
                             Document 27-1 62-4
                                            FiledFiled 05/24/21
                                                 08/19/20   PagePage
                                                                 55 of866
                                                                        of 18  Page
                                                                            Page     ID
                                                                                 ID #:464
                                        #:2867


        1   order's scope and retroactive effect. See Watson Decl. H 3, Ex. 3; 83 FR 67470. Indeed—as
       2
            Plaintiff notes—^the order appears to indicate only a prospective ruling that "California may no
       3
            longer enforce the [Meal and Rest Break] Rules with respect to drivers of property-carrying
       4
            [commercial motor vehicles] subject to FMCSA's [hours of service] rules." Id. Thus, the Ninth
       5

       6
            Circuit is not currently reviewing any questions concerning the retroactive effect and scope of the

       7    order before it. Accordingly, this Court's ruling on the retroactive effect and scope ofthe order, as

       8    it relates to the litigants before it, will not interfere with the exclusive jurisdiction of the Ninth
       9
            Circuit to review the validity of the FMCSA's "decision under subsection (c).. . ." 49 U.S.C. §
       10
            31141. In this case, no other tribunal stands better situated to make this determination.
       11
                   In ruling that the FMCSA's order does not preclude recovery on claims that accrued before
       12
            December 21,2018, the Court is guided by three fundamental principles of law:
       13

       14
                   (1) Administrative agencies are creatures of statute that have no independent

       15              "constitutional or common law existence or authority, but only those authorities

       16              conferred upon [them] by Congress," Michigan v. EPA,268 F.3d 1075,1081 (D.C. Cir.
       17
                       2001);
       18
                   (2) Legislative enactments—as well as administrative acts—are presumed to apply only
       19
                        prospectively, and courts will only apply them retroactively when "their language
       20
                        requires this result," Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208-09(1988]
       21

       22              ("Retroactivity is not favored in the law. Thus, congressional enactments anc

       23               administrative rules will not be construed to have retroactive effect unless their

       24               language requires this result. By the same principle, a statutory grant of legislative
ro


       25
cj:)                    rulemaking authority will not, as a general matter, be understood to encompass the
       26
                        power to promulgate retroactive rules unless that power is conveyed by Congress in
       27
                        express terms. Even where some substantial justification for retroactive rulemaking is
       28
                                                           7
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                CERTIFICATION                           EXHIBIT D - Page 26
 Case 5:20-cv-00118-JAK-SP
   Case                     Document
         2:19-cv-08580-JFW-MAA       27-1 62-4
                                Document   FiledFiled
                                                08/19/20   PagePage
                                                      05/24/21  56 of966   Page
                                                                       of 18    ID #:465
                                                                              Page  ID
                                       #:2868



       1              presented, courts should be reluctant to find such authority absent an express statutory
      2
                      grant.")(citations omitted); and
      3
                  (3) Judicial decisions—on the other hand—are presumed to apply retroactively, and courts
      4
                      will only deny "retroactive effect to 'a new principle oflaw' if such a limitation would
      5

                      avoid '"injustice or hardship'" without unduly undermining the 'purpose and effect' of
      6

      7               the new rule," Harper v. Va. Dep't of Taxation^ 509 U.S. 86, 94-95 (1993)("Nothing

      8               in the Constitution alters the fundamental rule of 'retrospective operation' that has
      9
                      governed 'judicial decisions . . . for near a thousand years.'") (quoting Kuhn v
      10
                      Fairmont Coal Co., 215 U.S. 349, 372 (1910) (Holmes, J., dissenting)) (citations
      11
                      omitted).
      12
                  Here, the Court cannot say with any level of certainty that section 31141 authorizes the
      13

      14
           Agency to issue a determination that applies retroactively and restricts recovery for the already

      15   accrued claims and vested rights of Plaintiffs. See Wallace v. Kato, 549 U.S. 384, 391 (2007]

      16   ("'Under the traditional rule of accrual ... the tort cause of action accrues ... when the wrongfli
      17
           act or omission results in damages.'")(quoting 1 C. Corman,Limitation of Actions § 7.4.1, at 526
      18
           527(1991)(footnote omitted)); Essex Ins. Co. v. Five Star Dye House, Inc., 38 Cal. 4th 1252,1259
      19
           (2006)(recognizing ownership rights in "tangible and intangible forms of property, including
      20
           causes ofaction"); Civ. Code § 953("A thing in action is a right to recover money or other persona
      21

      22   property by a judicial proceeding.").
CD

      23           Indeed, as Plaintiffs note section 31141(a) is titled "[pjreemption after decision." Though
ro


      24   weak, this language is—at best—indicative of some Congressional intent for a prospective-only
ro
CD

      25
ejD
           temporal effect, and—at worst—sufficiently ambiguous to be unable to overcome the presumption
      26
           that Congress did not intend to grant the Agency the authority to extend its decisions retroactively
      27
           See Michigan, 268 F.3d at 1082 ("Mere ambiguity in a statute is not evidence of congressiona
      28
                                                   8
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                               CERTIFICATION                         EXHIBIT D - Page 27
  Case
   Case5:20-cv-00118-JAK-SP
         2:19-cv-08580-JFW-MAA
                            Document
                               Document
                                     27-162-4
                                           FiledFiled
                                                 08/19/20
                                                      05/24/21
                                                            PagePage
                                                                 57 of10
                                                                       66of 18
                                                                            PagePage
                                                                                 ID #:466
                                                                                     ID
                                       #:2869



        1   delegation of authority.") (citing Sea-Land Servs., Inc. v. Dep't ofTransp., 137 F.3d 640, 645
       2
            (D.C. Cir. 1998)).
       3
                   Defendant's attempts to label the FMCSA's order as a "legal determination" or mere
       4
            "clarifying order," and not a rulemaking under the APA, does not avoid the presumption against
       5

       6
            retroactivity here. See Def.'s Reply 5:16-7:4. Defendant cannot dispute that the Agency's only

       7    authority to issue its December 21,2018, decision is that delegated to it by Congress under section

       8    31141. See Bowen, 488 U.S. at 208; Michigan, 268 F.3d at 1081. Thus, Defendant cannot
       9
            successfully analogize to the retroactive effect that judicial decisions have because the Agency
       10
            here is acting solely under the authority of a legislative enactment. Thus, without clear intent that
       11
            section 31141 was intended to apply retroactively, the Court must presume that Congress intended
       12
            it not to. Therefore, the Agency—acting pursuant to section 31141—cannot issue determinations
       13

       14
            that apply retroactively and interfere with vested property rights.

       15           Similarly, the Court finds Defendant's reliance on City of Columbus v. Ours Garage &
       16    Wrecker Services,536 U.S.424(2002),to be unpersuasive on this point as well. Defendant latches
       17
            on to the dictum in that decision stating that section 31141 "authorizes the Secretary to void," id.
       18
            at 441, certain laws, and argues that such language compels the conclusion that a decision under
       19
            section 31141 sidesteps the retroactivity inquiry because the law is considered void ab initio. This
       20
             Court is hard-pressed to conclude that the Supreme Court intended—in such passing language in
       21

       22    a case not involving any questions of retroactivity—to grant the Agency sweeping authority to

       23    issue broad decisions ofimmeasurable consequence to States and individuals alike without regarc
h->


       24    to those person's vested rights. In this Court's view, such a conclusion is inconsistent with the
N_>
c.T>

       25
cjO          presumption against retroactive application of administrative and legislative acts and the lack o
       26
             clear legislative intent for retroactive application of Agency determinations made pursuant to
       27
             section 3\\4\.See Landgrafv. Usi Film Prods., 511 U.S. 244,270("[Rjetroactivity is a matter on
       28
                                                       9
                 COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                CERTIFICATION
                                                                                      EXHIBIT D - Page 28
   Case
    Case5:20-cv-00118-JAK-SP Document
          2:19-cv-08580-JFW-MAA       27-162-4
                                Document    FiledFiled
                                                  08/19/20   PagePage
                                                       05/24/21   58 of11
                                                                        66of 18
                                                                             PagePage
                                                                                  ID #:467
                                                                                      ID
                                        #:2870



         1   which judges tend to have 'sound . . . instinct[s],' and familiar considerations of fair notice,
        2
             reasonable reliance, and settled expectations offer sound guidance.")
        3
                    Finally, the Agency's determination—contrary to the FMCSA's hearty assertions in its
        4
             March 22, 2019, opinion letter, see Watson Dec!. H 5, Ex. 5—cannot simply be characterized as
        5

        6
             an action removing jurisdiction that "'does not affect the general principle that a statute is not to

        7    be given retroactive effect unless such construction is required by explicit language or by necessary

         8   implication.'" Landgraf v. Usi Film Prods., 511 U.S. 244, 274, n.27 (1994) (quoting Bruner v.
         9
             United States, 343 U.S. 112, 117, n.8 (1952)). It is well-settled that "[ajpplication of a new
        10
             jurisdictional rule usually 'takes away no substantive right but simply changes the tribunal that is
        11
             to hear the case.'" Id. (quoting Hallowell v. Commons, 239 U.S. 506, 508 (1916). The FMCSA's
        12
             order—as-applied to claims that accrued prior to December 21, 2018—would not simply change
        13

        14
             the tribunal that hears those claims. It would eradicate those claims altogether. The authority to

        15   eradicate such substantive rights cannot simply be surmised from "[m]ere ambiguity in a statute
        16   . . ." Michigan, 268 F.3d at 1082 (citing Sea-Land Servs., Inc. v. Dep't ofTransp., 137 F.3d 640
        17
             645 (D.C. Cir. 1998)). The FMCA's March 22, 2019, opinion letter, however, fails to fully
        18
             consider these impacts, and it is for that reason that the Court declines to defer to the Agency's
        19
             opinion on retroactivity and scope. See Skidmore v. Swift & Co., 323 U.S. 134,139-40 (1944).
        20
                     Accordingly, the Court finds that Defendant has met its burden and demonstrated that
        21

        22   Plaintiffs' claims for meal and rest premia that accrued on December 21, 2018, onward have no
'■JLJ

        23   merit on the ground that such claims are preempted by the FMCSA's order as-applied to Plaintiffs
lO


        24    in this case. See Job Decl.    2-5 ("As a part of its business, JBS Carriers employs drivers who
eS>
        25
f.X>          operate commercial motor vehicles to transport freight and food products on interstate highways
        26
              and across state lines. The freight and food products generally have a gross vehicle weight of at
        27
              least over 10,000 pounds.") Plaintiffs have not demonstrated that there is a triable issue in response
        28
                                                            10
                  COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                  CERTIFICATION                          EXHIBIT D - Page 29
 Case
  Case5:20-cv-00118-JAK-SP
        2:19-cv-08580-JFW-MAA
                           Document
                              Document
                                    27-162-4
                                          FiledFiled
                                                08/19/20
                                                     05/24/21
                                                           PagePage
                                                                59 of12
                                                                      66of 18
                                                                           PagePage
                                                                                ID #:468
                                                                                    ID
                                      #:2871



       1   with regard to that time period.
      2
                  However,in light ofthe Court's ruling that the FMCSA's order does not apply retroactively
      3
           to meal and rest period premia claims that accrued before December 21,2018, the Court finds that
      4
           Defendant has not met its burden to demonstrate that it is entitled to judgment on those claims as
      5

           a matter of law.
      6

      7           Therefore, Defendant's motion is GRANTED as to Plaintiffs claims for meal and rest

      8    premia that accrued on December 21,2018, or anytime thereafter, as well as any derivative claims
      9
           based thereon. The motion is DENIED as to all claims for meal and rest period premia that accrued
      10
           before December 21,2018. Moreover,as will be discussed below, Defendant's motion is DENIED
      11
           as to Plaintiffs' minimum wage claims for unrelated work and derivative causes of action.
      12
                  2. Plaintiffs' Claims for Failure to Pay Separately and Hourly for Rest Breaks.
      13

                  Defendant moves for summary adjudication of Plaintiffs' first cause of action seeking
      14

      15   recovery of unpaid wages for provided off-duty rest breaks on the ground that it is incompatible

      16   with Plaintiffs' claims for premia from Defendant's alleged failure to provide off-duty rest breaks.
      17   Though Defendant correctly posits that Plaintiffs cannot recover damages under both theories
      18
           simultaneously, since it would constitute double-dipping, the Court is unpersuaded that Plaintiffs
      19
           are precluded—as a matter of law—from advancing both alternative theories at trial. Both theories
      20
           can be properly advanced and presented to the trier-of-fact using a special verdict.
      21

                   Therefore, Defendant's motion is DENIED on this ground.
      22
o

      23           3. Minimum Wage Claims Based on Unrelated Activity.
ro

      24           Defendant argues that it is entitled to summary adjudication of Plaintiffs' minimum wage
      25   claims on the ground that all of the non-driving tasks that Plaintiffs allege they should be separately
COS


      26
           compensated for pursuant to Labor Code section 226.2(a)(1) are directly related to Plaintiffs
      27
           piece-rate compensated task of transporting and delivering loads.
      28
                                                         11
               COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                               CERTIFICATION
                                                                                       EXHIBIT D - Page 30
  Case
   Case5:20-cv-00118-JAK-SP Document
         2:19-cv-08580-JFW-MAA       27-162-4
                               Document    FiledFiled
                                                 08/19/20   PagePage
                                                      05/24/21   60 of13
                                                                       66of 18
                                                                            PagePage
                                                                                 ID #:469
                                                                                     ID
                                       #:2872


       1           The Labor Code provides that "[e]mployees shall be compensated for rest and recovery
       2
           periods and other nonproductive time separate from any piece-rate compensation." Labor Code §
       3
           226.2(a)(1). "'[0]ther nonproductive time' means time under the employer's control, exclusive of
       4
           rest and recovery periods, that is not directly related to the activity being compensated on a piece
       5

       6
           rate basis." Id. at § 226.2. Defendant argues that tasks directly related to transporting and delivering

       7   loads includes: "(0 conducting pre- and post-trip inspections; (2) 'checking the oil and motor'; (3)

       8   time spent filling out paperwork, including trip planning, inspections, bills of lading, receipts,
       9
           citations, and reimbursements; (4) time spent at weigh stations and scales; (5) time spent cleaning
      10
           and washing the trailer; (6) refueling and fi lling up the gas tank; and (7) 'hauling and delivering
      11
           materials,' (8) time spent waiting to load and unload (known as detention time), (9) time spent on
      12
           maintenance (known as breakdown time), and (10) time spent waiting for a new assignment
      13

      14
           (known as layover time)." Def's Mot 31:10-17 (quoting Compl.               9-10, 30-37; PL's Mot. for

      15   Class Certification 2-3).

      16           When focusing on the statute itself, as Defendant so implores, see Def.'s Reply 12:1-7, the
      17
           Court cannot say as a matter of law that these activities, especially layover time spent waiting for
      18
           a new assignment, are directly related to the Plaintiffs' piece-rate compensated transport and
      19
           delivery of loads—even if those tasks are mandated by law. First, to the extent Defendant relies
      20
           on Jimenez-Sanchez v. Dark Horse Express, Inc., 32 Cal. App. 5th 224 (2019), that opinion has
      21

      22   since been ordered not published by the Supreme Court as of June 12,2019. Second, to the extent
■CD
—J    23   the scope of Plaintiffs' compensation for related activities still involves examining the agreement
fO

      24   of the parties, there still remains a material dispute of fact as to the parties' agreement on
ro


      25
           compensation. See Pis.' Sep. Statement of Material Facts No. 22.
      26
                   Thus, the Court finds that there is a triable issue of material fact with regards to whether
      27
           the agreements between the parties and the specific tasks at issue were "directly related" to the
      28
                                                          12
               COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                CERTIFICATION
                                                                                        EXHIBIT D - Page 31
   Case
    Case5:20-cv-00118-JAK-SP Document
          2:19-cv-08580-JFW-MAA       27-162-4
                                Document    FiledFiled
                                                  08/19/20   PagePage
                                                       05/24/21   61 of14
                                                                        66of 18
                                                                             PagePage
                                                                                  ID #:470
                                                                                      ID
                                        #:2873


         1   Plaintiffs' piece-rate compensation under Labor Code section 226.2. Thus, Defendant's motion is
         2
             DENIED with respect to Plaintiffs' minimum wage claim.
         3
                    4. Plaintiff Ryan's Individual Claim for Reimbursement of Expense Associated with
         4              use of a Personal Cellphone.

         5          The parties agree that employers are required to reimburse employees for the reasonable
         6
             expenses associated with the mandatory use of a personal cellphone. Cochran v. Schwan 's Home
         7
             Service, Inc., 228 Cal.App.4th 1137, 1144 (2014). Based on the evidence before it, the Court finds
         8
             that there is triable issue with respect to whether Plaintiff Ryan's use of his personal cellphone was
         9
             mandatory or otherwise required in his employment relationship with Defendant See Pis.' Sep.
        10

        11   Statement of Material Facts Nos. 58, 60, 96.

        12          Therefore, Defendant's motion is DENIED with respect to Plaintiff Ryan's individual
        13   reimbursement claim.

        14
                    5. Defendant's Good Faith Defense from Statutory Penalties.
        15
                    Defendant moves for summary adjudication of Plaintiffs' claims for statutory damages and
        16
             penalties pursuant to Labor Code sections 203 and 226 on the grounds that: (1) it has a good-faith
        17
             defense precluding recovery of such damages and penalties; and (2) Plaintiffs' cannot prove the
        18

        19   necessary element of willfulness. First, the Court examines the good faith basis of Defendant's

        20   defense and willfulness with respect to statutory damages and penalties derived from Plaintiffs'

        21   minimum wage claims for unrelated work.
        22
                     "The settled meaning of 'willful,' as used in section 203, is that an employer has
■CD
--4     23
r>-_>        intentionally failed or refused to perform an act which was required to be donQ." Amaral v. Cinlas
C.-0
        24
N->
CD
             Corp. No. 2,163 Cal. App. 4th 1157, 1201 (2008) (citing Barnhill v. Robert Sounders & Co., 125
        25
CD

             Cal. App. 3d 1, 7-8 (1981)). "[T]he employer's refusal to pay need not be based on a deliberate
        26

        27   evil purpose to defraud workmen of wages which the employer knows to be due." Barnhill, 125

        28
                                                            13
                 COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                 CERTIFICATION
                                                                                         EXHIBIT D - Page 32
  Case
   Case5:20-cv-00118-JAK-SP
         2:19-cv-08580-JFW-MAA
                            Document
                               Document
                                     27-162-4
                                           FiledFiled
                                                 08/19/20
                                                      05/24/21
                                                            PagePage
                                                                 62 of15
                                                                       66of 18
                                                                            PagePage
                                                                                 ID #:471
                                                                                     ID
                                       #:2874


        1   Cal.App.3d at 7.
        2
                   ''BarnhilVs holding was memorialized in California Code of Regulations, title 8, section
        3
            13520. This regulation states: 'A willful failure to pay wages within the meaning of Labor Code
        4
            Section 203 occurs when an employer intentionally fails to pay wages to an employee when those
        5

        6
            wages are due. However, a good faith dispute that any wages are due will preclude imposition of

        7   waiting time penalties under Section 203.'" Amaral, 163 Cal. App. 4th at 1202. "A 'good faith

        8   dispute' that any wages are due occurs when an employer presents a defense, based in law or fact
        9
            which, if successful, would preclude any recover on the part of the employee. The fact that a
       10
            defense is ultimately unsuccessful will not preclude a finding that a good faith dispute did exist.
       11
            Defenses presented which, under all the circumstances, are unsupported by any evidence, are
       12
            unreasonable, or are presented in bad faith, will preclude a finding of a 'good faith dispute.'" Id.
       13

       14
            (citing Cal. Code Regs., tit. 8, § 13520.) (internal quotation marks omitted).

       15          Here, Defendant has presented the defense that its piece-rate compensation system is lawful

       16   under the state's minimum wage laws per the parties' agreement and the plain meaning of Labor
       17
            code section 226.2. As Defendant notes, there is arguably a lack of clarity in the law as to the exact
       18
            scope of required compensation for certain tasks (i.e. whether those tasks constitute "other
       19
            nonproductive time"). See Nisei Farmers League v. Labor & WorJ^orce Dev. Agency, 30 Cal. App.
       20
            5th 997, 1017 (2019) ("In conclusion, while there may be some uncertainty as to the application
       21

       22   of section 226.2 in some circumstances, nevertheless, we believe the statutory definition of the
■CD

       23   term 'other nonproductive time' as 'time under the employer's control, exclusive of rest anc
N_)


       24   recovery periods, that is not directly related to the activity being compensated on a piece-rate basis'
^sJ
■CD
       25
■:jO        provides an adequately discernable standard that possesses a reasonable degree of specificity.")
       26
            Even if this defense is ultimately unsuccessful, it does not necessarily mean that it is unreasonable
       27
            or frivolous under the circumstances. See Amaral v. Cintas Corp. No. 2, 163 Cal. App. 4th 1157
       28
                                                          14
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                 CERTIFICATION                          EXHIBIT D - Page 33
 Case
  Case5:20-cv-00118-JAK-SP Document
        2:19-cv-08580-JFW-MAA       27-162-4
                              Document    FiledFiled
                                                08/19/20   PagePage
                                                     05/24/21   63 of16
                                                                      66of 18
                                                                           PagePage
                                                                                ID #:472
                                                                                    ID
                                      #:2875


       1   1202 (2008). Therefore, the Court finds that Defendant has met its initial burden to show that
      2
           Plaintiffs' claims for statutory damages and penalties pursuant to Labor Code sections 203 and
      3
           226 have no merit.
      4
                  Nevertheless, Plaintiffs have presented evidence "showing the company acted in bad faith
      5

      6
           when it failed to pay such rates." Amaral v. Cintas Corp. No. 2, 163 Cal. App. 4th 1157, 1202

      7    (2008); see Pis.' Sep. Statement of Material Facts No. 104-06; Liang Decl., Ex. 24 (detailing

      8    various driver complaints related to unlogged and unpaid layover and detention time). This
      9
           evidence could support a finding "that [Defendant] was aware that employees were not being
      10
           compensated for nonproductive time." Armenia v. Osmose, Inc., 135 Cal. App. 4th 314, 326
      11
           (2005). Thus, Plaintiffs have presented evidence sufficient to create a triable issue as to the
      12
           propriety of imposing statutory damages and waiting time penalties here.
      13

      14
                  Because there is a basis for imposing waiting time penalties under one of Plaintiffs'

      15   theories of recovery, the Court need not examine the good faith bases of Defendant's defenses

      16   with respect to Plaintiffs' meal and rest period premia claims.
      17
                   Accordingly, Defendant's motion is DENIED with respect to Plaintiffs' claims for
      18
           statutory damages and waiting time penalties.
      19
                   6, Plaintiffs PAGA Notice
      20
                   Defendant moves for summary adjudication of Plaintiffs' PAGA claims on the grounds
      21

      22
           that Plaintiff has failed to (1) plead exhaustion; and (2) give adequate notice to Defendant in his

      23   LWDA Letter of his currently advanced PAGA allegations.
ro
o-»
      24           Upon reading Plaintiffs' PAGA Letter to the LWDA, the Court finds it to be sufficient
N-?
o
      25
CO         The LWDA letter detailed Plaintiff Ryan's (i) minimum wage claims based on Defendant's
      26
           "failure to pay separately and hourly at least minimum wage for time spent by its truck driver
      27
            employees in California paid on a'per-mile' piece-rate basis('drivers')for inspection time,fueling
      28
                                                        \5
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                               CERTIFICATION
                                                                                    EXHIBIT D - Page 34
   Case
  Case   2:19-cv-08580-JFW-MAA
       5:20-cv-00118-JAK-SP    Document
                            Document 27-162-4
                                           FiledFiled 05/24/21
                                                 08/19/20   PagePage
                                                                 64 of17
                                                                       66of 18
                                                                            PagePage ID
                                                                                 ID #:473
                                       #:2876


        1   time, cleaning time, waiting time, and time spent on rest breaks (the 'Non-Driving Tasks'). . . ,
        2
            and (ii) derivative claims "based on Defendant's failure to accurately include the total hours
        3
            worked . . . See LWDA Letter, Ex. 7. The letter also details other bases for derivative liability,
        4
            statutory damages, and penalties. See id. Thus, the letter sufficiently "allow[ed] the LWDA 'to
        5

        6
            intelligently assess the seriousness of the alleged violations' [and] g[a]ve [Defendant] enough

        7   information 'to determine what policies or practices are being complained of so as to know whether

        8   to fold or fight.'" Brown v. Ralphs Grocery Co., 28 Cal. App. 5th 824, 837 (2018) (quoting
        9
            Alcantar v. Hobart Serv., 800 F.3d 1047, 1057 (9th Cir. 2015)).
       10
                      The Court also is unpersuaded by Defendant's argument that Plaintiffs' PAGA claims still
       11
            fail because Defendant did not have "notice that Plaintiffs' claims were intended to include
       12
            detention time, breakdown time, layover time, paperwork time, or time spent washing, cleaning,
       13

       14
            weighing, or chaining." Def.'s Reply 15:17-18. Plaintiffs need not detail an exhaustive, tedious

       15   laundry-list of every single complained of act to satisfy their exhaustion requirements. The Court
       16   finds that the letter is sufficient to support Plaintiffs' claims related to "detention time, breakdown
       17
            time, layover time, paperwork time, or time spent washing, cleaning, weighing, or chaining," id,
       18
            because each of those tasks are reasonably categorized as "inspection time, fueling time, cleaning
       19
            time, [or] waiting time . . . ." See LWDA Letter, Ex. 7.
       20
                      Therefore, the Court finds that Defendant has failed to demonstrate that Plaintiffs' PAGA
       21

       22   claims have no merit. Accordingly, Defendant's motion is DENIED as to Plaintiffs' PAGA

■--J   23   claims.

       24             Moreover, because the letter itself is sufficient and demonstrates compliance with the
fvj
CD
       25
tjD         exhaustion requirements of PAGA, the Court finds that justice requires granting Plaintiffs leave to
       26
            amend to correct this omission in their pleadings and allege compliance with the exhaustion
       27
            requirements of PAGA. Pis.' Opp'n 31:15-26; see Civ. Proc. Code § 473 ("The court may likewise
       28
                                                           16
                COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                 CERTIFICATION                          EXHIBIT D - Page 35
    Case
< ' .Case5:20-cv-00118-JAK-SP Document
           2:19-cv-08580-JFW-MAA       27-162-4
                                 Document    FiledFiled
                                                   08/19/20   PagePage
                                                        05/24/21   65 of18
                                                                         66of 18
                                                                              PagePage
                                                                                   ID #:474
                                                                                       ID
                                         #:2877


         1   in its discretion, after notice to the adverse party, allow, upon any terms as may be just, an
        2
             amendment to any pleading or proceeding in other particulars; and may upon like terms allow an
        3
             answer to be made after the time limited by this code."). Defendant will have fourteen (14) days
        4
             Tom the date of this order to file an opposition and request a hearing on the proposed amendment
        5

        6
             to Plaintiffs' complaint. If no hearing is requested. Plaintiffs will have twenty-one (21)days from

        7    the date of this order to file their amended answer. Defendants' previous answer will be deemed

        8    to be the answer to Plaintiffs' amended complaint, unless Defendant wishes to file a new answer,
        9
             in which case Defendant shall file such answer within twenty-eight(28)days ofthis order.
        10
                                                  III.   CONCLUSION
        11
                    For the foregoing reasons, Defendant's motion is GRANTED in part and DENIED in part
        12
             The motion is GRANTED with respect to Plaintiffs' (i.e. the Class's) claims for meal and rest
        13

        14
             3remia, as well as derivative claims based thereon, that accrued on or after December 21, 2018

        15   The motion is DENIED with respect to:(1)Plaintiffs' claims for meal and rest premia that accrued
        16   before December 21, 2018; (2) Plaintiffs' minimum wage claims for unrelated activity; (3)
        17
             Plaintiffs' derivative claims based on those theories (including wage statement penalties, PAGA
        18
             penalties, etc.); and (4) Plaintiff Ryan's individual claim for reimbursement of expenses(as wel
        19
             as his individual derivate claims based thereon).
        20

        21           Dated: July/£_,2019
        22                                                                        DanijM. Buckley
                                                                              J udge ouhe Superior >    urt
        23

        24

        25

        26

        27

        28
                                                          17
                  COURT'S RULING AND ORDER RE: PLAINTIFFS' MOTION FOR CLASS
                                                 CERTIFICATION                         EXHIBIT D - Page 36
